DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 3/30/2021.  Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-19 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-19 are to a statutory category. For example, independent claim 1, and similarly independent claims 12 and 17, are directed, in part, to a methods and a system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for rating a physician office by

CLAIM 1
within a computerized processor, operating programming to:

access data related to a patient panel of a doctor from a database;

analyze the data to determine a list of patient diagnoses made by the doctor and corresponding treatments prescribed by the doctor;

compare the corresponding treatments prescribed by the doctor to average treatments prescribed based upon the list of patient diagnoses;

generate a report evaluating performance of the doctor based upon the comparing; and

utilize the report to improve precision by correcting the corresponding treatments prescribed by the doctor to more closely correspond with average treatments prescribed.

CLAIM 12
within a computerized processor, operating programming to:

access data related to a patient panel of a practice of doctors from a database;

analyze the data to determine a list of patient diagnoses made by the practice of doctors and corresponding treatments prescribed by the practice of doctors;

compare the corresponding treatments prescribed by the practice of doctors to average treatments prescribed based upon the list of patient diagnoses;

generate a report evaluating performance of the practice of doctors based upon the comparing; and

utilize the report to improve precision by correcting the corresponding treatments prescribed by the doctor to more closely correspond with average treatments prescribed.

CLAIM 17
within a computerized processor of a server device, operating programming to:

access data related to a patient panel of a doctor from a database;

analyze the data to determine a list of patient diagnoses made by the doctor and corresponding  treatments prescribed by the doctor;



generate a report evaluating performance of the doctor based upon the comparing.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-19 recite and are directed to an abstract idea.  More specifically, independent claims 1, 12 and 17 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “generate a report evaluating performance of the doctor based upon the comparing,” claim 12 recites “generate a report evaluating performance of the practice of doctors based upon the comparing” and claim 17 recites “generate a report evaluating performance of the doctor based upon the comparing” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing healthcare between patients and providers). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 12 and 17 but further describe the accessing data, generating reports, comparing treatments, elements and/or recite field of use limitations. For example, claim 2 recites accessing data from a Centers for Medicare and Medicaid Services which is an abstract idea because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computerized processor are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0037]-[0040] of applicant's specification (US 2020/0311781) recites that the system/method is implemented using computerized server device and a computerized processor device which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer processor does not impose any meaningful limit on the 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2008/0262882), in view of Rastogi (US 2009/0125348).

CLAIM 1
Farrell teaches a process for rating a physician office (Farrell: abstract), comprising:
within a computerized processor, operating programming (Farrell: abstract; ¶¶ [0058]; FIGS. 1-5) to:
access data related to a patient panel of a doctor from a database (Farrell
analyze the data to determine a list of patient diagnoses made by the doctor and corresponding treatments prescribed by the doctor (Farrell: abstract; ¶¶ [0012]; FIGS. 1-5);
compare the corresponding treatments prescribed by the doctor to treatments prescribed based upon the list of patient diagnoses (Farrell: abstract; ¶¶ [0009], [0021], [0039]; FIGS. 1-5);
generate a report evaluating performance of the doctor based upon the comparing (Farrell: abstract; ¶¶ [0008]-[0014]; FIGS. 1-5); and
utilize the report to improve precision by correcting the corresponding treatments prescribed by the doctor to more closely correspond with treatments prescribed (Farrell: abstract; ¶¶ [0001], [0006]-[0014]; FIGS. 1-5).

Farrell does not appear to explicitly teach the following:
average treatments.

Rastogi, however, teaches the following:
average treatments (Rastogi: abstract; ¶¶ [0005]; FIGS. 1-16).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the methods for generating healthcare provider quality and cost rating data and comparing average treatments, as taught by Rastogi, with the system and method for providing and correlating clinical and business performance measures and benchmarking relating to medical treatment, as taught by Farrell, with the motivation of improving healthcare by helping consumers make better-informed healthcare choices (Rastogi: ¶¶ [0001]-[0002]).

CLAIM 2
Farrell teaches the process of claim 1, wherein accessing the data from the database includes accessing data from a Centers for Medicare and Medicaid Services (Farrell: abstract; ¶¶ [0059]-[0062]; FIGS. 1-5).

CLAIM 3
Farrell teaches the process of claim 2, wherein generating the report includes alerting the doctor to risk of an audit by the Centers for Medicare and Medicaid Services (Farrell: abstract; ¶¶ [0034]-[0037]; FIGS. 1-5).

CLAIM 4
Farrell teaches the process of claim 2, wherein accessing the data from the database includes accessing data from an American Medical Association (Farrell: abstract; ¶¶ [0059]-[0062]; FIGS. 1-5).

CLAIM 5
Farrell teaches the process of claim 4, wherein comparing the corresponding treatments prescribed by the doctor to the average treatments includes comparing the corresponding treatments prescribed by the doctor to standards published by the American Medical Association (Farrell: abstract; ¶¶ [0059]-[0062]; FIGS. 1-5).

CLAIM 6
Farrell teaches the process of claim 2, wherein accessing the data from the database includes accessing data from a private insurance company (Farrell: abstract; ¶¶ [0059]-[0062]; FIGS. 1-5).

CLAIM 7
Farrell teaches the process of claim 2, wherein accessing the data from the database includes accessing data from one of electronic medical records or electronic health records provided by the doctor (Farrell: abstract; ¶¶ [0059]-[0062]; FIGS. 1-5).

CLAIM 8
Farrell teaches the process of claim 1, wherein comparing the corresponding treatments prescribed by the doctor to the average treatments includes: analyzing the data to determine a list of eligible treatments based upon the list of patient diagnoses made by the doctor; and comparing the list of the eligible treatments to the corresponding treatments prescribed by the doctor (Farrell: abstract; ¶¶ [0059]-[0062]; FIGS. 1-5).

CLAIM 9
Farrell teaches the process of claim 8, wherein generating the report includes estimating a lost revenue by the doctor based upon comparing the list of eligible treatments to the corresponding treatments prescribed by the doctor (Farrell: abstract; ¶¶ [0011], [0036]; FIGS. 1-5).

CLAIM 10
Farrell teaches the  process of claim 8, further comprising operating programming to: determine a percentage of eligible treatments prescribed by the doctor based upon comparing the list of the eligible treatments to the corresponding treatments prescribed by the doctor; for a group of doctors of a same specialty as the doctor, determine a list of eligible treatments for patients of the group of doctors based upon a list of patient diagnoses made by the group of doctors; determine corresponding treatments prescribed by the group of doctors based upon the list of patient diagnoses made by the group of doctors; Farrell: abstract; ¶¶ [0052]-[0056]; FIGS. 1-5).

CLAIM 11
Farrell does not appear to explicitly teach the process of claim 1, wherein comparing the corresponding treatments prescribed by the doctor to the average treatments prescribed based upon the list of patient diagnoses includes determining a financial performance of the doctor as compared to an average doctor; and wherein generating the report evaluating the performance of the doctor includes reporting the financial performance of the doctor as compared to the average doctor.
Rastogi, however, teaches wherein comparing the corresponding treatments prescribed by the doctor to the average treatments prescribed based upon the list of patient diagnoses includes determining a financial performance of the doctor as compared to an average doctor; and wherein generating the report evaluating the performance of the doctor includes reporting the financial performance of the doctor as compared to the average doctor (Rastogi: abstract; ¶¶ [0003]-[0010]; FIGS. 1-16).
The motivation to include the teachings of Rastogi with the teachings of Farrell is the same as that of claim 1 above and is incorporated herein.

CLAIM 12


CLAIM 13
Farrell does not appear to explicitly teach the process of claim 12, further comprising operating programming to estimate a predicted caseload profile through a future timespan for the practice of doctors based upon the list of patient diagnoses made by the practice of doctors and the corresponding treatments prescribed by the practice of doctors; and wherein generating the report includes predicting whether the practice of doctors has sufficient resources to service the predicted caseload profile through the future timespan.
Rastogi, however, teaches operating programming to estimate a predicted caseload profile through a future timespan for the practice of doctors based upon the list of patient diagnoses made by the practice of doctors and the corresponding treatments prescribed by the practice of doctors; and wherein generating the report includes predicting whether the practice of doctors has sufficient resources to service the predicted caseload profile through the future timespan (Rastogi: abstract; ¶¶ [0003]-[0011], [0019]-[0021]; FIGS. 1-16).
The motivation to include the teachings of Rastogi with the teachings of Farrell is the same as that of claim 1 above and is incorporated herein.

CLAIM 14
Farrell teaches the process of claim 12, wherein comparing the corresponding treatments prescribed by the practice of doctors to the average treatments prescribed based upon the list of patient diagnoses includes comparing the corresponding treatments prescribed by the practice of doctors to data Farrell: abstract; ¶¶ [0011], [0027], [0031]-[0036]; FIGS. 1-5).

CLAIM 15
Farrell teaches the process of claim 12, wherein comparing the corresponding treatments prescribed by the practice of doctors to the average treatments prescribed based upon the list of patient diagnoses includes comparing the corresponding treatments prescribed by the practice of doctors to data provided by a state health system (Farrell: abstract; ¶¶ [0011], [0027], [0031]-[0036]; FIGS. 1-5).

CLAIM 16
Farrell teaches the process of claim 12, wherein comparing the corresponding treatments prescribed by the practice of doctors to the average treatments prescribed based upon the list of patient diagnoses includes comparing the corresponding treatments prescribed by the practice of doctors to American Medical Association data (Farrell: abstract; ¶¶ [0011], [0027], [0031]-[0036]; FIGS. 1-5).

CLAIMS 17-19
Claim 17 repeats substantially the same limitations as those in claim 1, 3 and 8. As such, claim 17 is rejected for substantially the same reasons given for claim 1, 3 and 8 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Zasowski (US 2020/0211700) – Performance Opportunity Analysis System and Method
Fillmore 
Olchanski et al. (US 8862656) – Performance Outcomes Benchmarking

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686